O’Connor, J.,
dissenting.
{¶ 19} Initially, I agree with the majority’s conclusion that because Bezak has already served the prison term relevant to this appeal, he cannot be subject to resentencing to correct the failure regarding the imposition of postrelease control. However, the issue of this case on the scope of the resentencing has been fully briefed and argued and is applicable to all situations involving a flawed imposition of postrelease control, including those in which a defendant will not have fully served a prison term by the time of an appellate court’s consideration, so it is appropriate for this court to resolve that issue on the merits.
{¶ 20} I disagree with the majority’s holding that an offender whose sentence is valid in all respects except for an improper imposition of or failure to impose postrelease control at the original sentencing hearing “is entitled to a new sentencing hearing” to correct the flawed imposition of postrelease control. In my opinion, a full new sentencing hearing is not required. The trial court upon resentencing can rectify the error of this case by simply informing the offender of the postrelease control in open court and summarily reimposing the original sentence. ■
{¶ 21} The majority correctly observes that this case is not on point with State v. Saxon, 109 Ohio St.3d 176, 2006-Ohio-1245, 846 N.E.2d 824, because the sentence imposed in Saxon was for multiple offenses and this case involves only a single offense. However, simply because Saxon is factually distinguishable does not make its reasoning irrelevant. Just as Saxon held that a complete resentencing is not required when a defendant on appeal prevails on a challenge only as to one offense in a multiple-offense case, a complete de novo resentencing is not required when a defendant prevails only as to the postrelease-control aspect of a particular sentence.
{¶ 22} In this situation, the postrelease-control component of the sentence is fully capable of being separated from the rest of the sentence as an independent component, and the limited resentencing must cover only the postrelease control. It is only the postrelease-control aspect of the sentence that is void and that must be rectified. The remainder of the sentence, which the defendant did not successfully challenge, remains valid under principles of res judicata. See Saxon, at ¶ 17-19.
Lundberg Stratton, J., concurs in the foregoing opinion.